Title: To George Washington from Thomas Chittenden, 6 March 1779
From: Chittenden, Thomas
To: Washington, George


Sir
Bennington [Vt.] 6th March 1779
I am directed by my Councel and the General Assembly of this State, to recommend to your Excellency the present unhappy situation of the inhabitants of the northern Frontiers of this State, and to pray your Excellency’s Interposition for their future relief.
The contiguous situation of those inhabitants to the Enemy, has rendered their Safety perculiarly uncertain from the first commencement of the present War, the many Allarms occasioned by the approaches of the Enemy, have kept its inhabitants in such a fluctuating condition, as has rendered it impracticable for them to have secured any considerable Supplies of Provision for the subsistance of their Families before hand; the encroachments of the Army under the Command of Lieutenant General Burgoyne into this State, in the Year 1777, their dareing attempt to distroy this Town, and the Public Stores then deposited here, commanded the attention, as well as the most Vigerous exertions of those inhabitants; And altho there was at that time very plentiful Crops of Grain, Corn Hay &c. on the Ground, yet the Enemy prevented the inhabitants from securing any considerable part of it.
That by their continuing in service, for the purpose of reducing General Burgoyne to a Submission, the Season of the Year was so far advanced, as to put it out of the power of those inhabitants to make the necessary preperations for a Crop of Winter Grain, on which they have ever had their greatest dependance since the first settlement of this part of the Country.
They are therefore the principal part of them, reduced to an Indian Cake, in scant proportion to the number of their Families; and by the destruction of their sheep by the Enemy, and their loss of them otherwise, as well as their Flax, their Bellies and Backs are become co-sufferers.
In this deplorable situation, may it please your Excellency, they remain firm and unshaken; and being generally well Armed & accoutered, are ready on any Sudden emergency, and on the shortest notice to face and encounter their inveterate foe undaunted; but on viewing their present Circumstances, it may be, your Excellency may be prevailed on to make such Provision for the Security of those Frontiers, (which are no less So to three other States) as to prevent the Fatal necessity of continuing those inhabitants in constant service the ensuing Summer.
With this will be communicated a copy of Brigadr General Clintons letter of the 25th Ult. by which your Excellency will perceive his readiness to grant every relief in his power.

In consequence of his advice, I have ordered the continuance of the Company of Militia therein named, and an addition of fifty men exclusive of officers to join them immediately.
If after all, that has been exhibited on this subject, it should be found inconsistent to adopt any other Measures in the Case, I desire an order may be granted, for the Subsistance and pay of the officers and Soldiers, that may be found necessary to be raised from time to time within this State for the purpose aforesaid.
The Bearer hereof Joseph Fay Esqr., in whose attachment to the common Cause your Excellency may repose the greatest confidence, will be able to give any further inteligence in the premises, and patiently wait any advice, or directions your Excellency may please to Communicate. I am Sir your Excellency’s most Obedient Humble servant
Thos Chittenden